Title: To George Washington from James Madison, 20 February 1788
From: Madison, James
To: Washington, George

 

Dear Sir
New York Feby 20. 1788

I am just favored with yours of the 7th inst: and will attend to your wishes as to the political essays in the press.
I have given notice to my friends in Orange that the County may command my services in the Convention, if it pleases. I can say with great truth however that in this overture I sacrifice every private inclination to considerations not of a selfish nature. I foresee that the undertaking will involve me in very laborious and irksome discussions; that public opposition to several very respectable characters whose esteem and friendship I greatly prize may unintentionally endanger the subsisting connection; and that disagreeable misconstructions, of which samples have been already given, may be the fruit of those exertions which fidelity will impose. But I have made up my determination on the subject; and if I am informed that my presence at the election in the County be indispensable, shall submit to that condition also; though it is my particular wish to decline it, as well to avoid apparent solicitude on the occasion; as a journey of such length at a very unpleasant Season.
I had seen the extract of your letter to Col. Carter, and had supposed from the place where it first made its appearance that its publication was the effect of the zeal of a correspondent. I cannot but think on the whole that it may have been of service, notwithstanding the scandalous misinterpretations of it which have been attempted. As it has ev[i]dently the air of a paragraph to a familiar friend, the omission of an argumentative support of the opinion given will appear to no candid reader unnatural or improper.
We have no late information from Europe, except through the English papers, which represent the affairs of France as in the most ticklish state. The facts have every appearance of authenticity, and we wait with great impatience for the packet which is daily expected. It can be little doubted that the patriots have been abandoned; whether from impotency in France, misconduct in them, or from what other cause is not altogether clear. The french apologists are visibly embarrassed by the dilemma of submitting to the appearance of either weakness or the want of faith. They seem generally to alledge that their engagements

being with the Republic, the Nation could not oppose the regular Authority of the Country by supporting a single province, or perhaps a party in it only. The validity of this excuse will depend much on the real connection between France and the patriots, and the assurances given as an encouragement to the latter. From the British King’s speech it would seem that France had avowed her purpose of supporting her Dutch friends; though it is possible, her menaces to England might be carried farther than her real promises to the patriots. All these circumstances however must have galled the pride of France, and I have little doubt that a war will prove it as soon as her condition will admit of it; perhaps she may be the sooner forced into it on account of her being in a contrary situation.
I hear nothing yet from the Convention of N. Hampshire. I remain yours most respectfully & Affectly

Js Madison Jr

